Citation Nr: 0815451	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  00-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from January 1973 to December 
1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection and assigning a noncompensable 
evaluation for hepatitis C effective from March 15, 2001.  
The Board in March 2006 remanded the claim for development, 
and the claim now returns for further review.  



FINDING OF FACT

1.  For the entire rating period beginning on March 15, 2001, 
the veteran's hepatitis C has not been manifested by 
demonstrable liver damage or gastrointestinal disturbance.  



CONCLUSION OF LAW

For the entire rating period beginning on March 15, 2001, the 
criteria for a compensable rating for hepatitis C have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disability affects him in his daily life.  
There is no prejudicial error shown.

The RO issued VCAA notice in November 2001 addressing the 
veteran's claims at that time, including for service 
connection for hepatitis C.  Following the grant of service 
connection for hepatitis C by a July 2002 RO decision, and 
the veteran's submission of a notice of disagreement with the 
noncompensable rating assigned, the RO issued a VCAA letter 
in January 2004 addressing the higher initial rating issue, 
followed by issuance of SSOCs in March 2004, May 2004, and 
August 2007, all adjudicating the higher initial evaluation 
claim.  This January 2004 letter effectively satisfied all 
four notice requirements of the VCAA.  The letter informed of 
the evidence required to substantiate the claim for a higher 
initial rating.  See 38 C.F.R. Part 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to inform of any additional evidence 
pertinent to his claim, and was asked to submit any 
additional pertinent evidence he had.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  These Dingess elements of 
notice were not afforded to the veteran prior to the RO 
denial of a compensable evaluation including by the July 2002 
rating action, September 2003 SOC, and SSOCs in March 2004 
and May 2004.  However, he was afforded a letter in March 
2006 containing the information required by Dingess, and an 
SSOC was thereafter issued in August 2007.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
January 2004 VCAA letter requested that he advise of any VA 
and/or private medical sources of evidence pertinent to his 
higher initial rating hepatitis C claim, and to provide 
necessary authorization to obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claim.  He replied in submitted 
statements, but failed to indicate private treatment records.  
VA treatment records over the rating period were obtained and 
associated with the claims folder.  The veteran was duly 
informed, including by VCAA letters, the appealed July 2002 
rating action, and the subsequent SOC and SSOCs, of evidence 
obtained in support of his claim, and thus by implication of 
evidence not obtained.  


VA examination records and SMRs have been obtained and 
associated with the claims folder.  There is no indication 
that pertinent VA records have not been obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  Hence, no further notice or 
assistance to him is required to fulfill VA's duty to assist 
the appellant in the development of this claim for a higher 
initial evaluation for hepatitis C.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was afforded VA examinations in April 2002, April 
2006, and July 2007 addressing his hepatitis C, with review 
of the claims folder.  Upon reviewing the claims folder, the 
Board finds that objective clinical findings are supportive 
of the reported clinical findings upon those examinations.  
The Board finds these VA examinations to be adequate for 
purposes of the present determination as to an initial 
evaluation for hepatitis C. 

The Board is also satisfied that development requested in the 
March 2006 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
was duly afforded VA examinations April 2006 and July 2007 
which, collectively, met the examination requirements as set 
out in the remand instructions.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Claim for Higher Initial Rating for Hepatitis C

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the VA regulations containing the 
schedular criteria for evaluating digestive system 
disabilities, including hepatitis C, were revised and 
augmented in Diagnostic Codes (DCs) 7345 and 7354, effective 
July 2, 2001.  See 66 Fed. Reg. 29,486-489 (May 31, 2001).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  However, on and after the effective 
date of amendment, VA must consider both the old and the new 
criteria and apply the version most favorable to the veteran.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  Under that prior code, no zero percent rating is 
listed, but a 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, DC 7345 (2000).

The current applicable rating criteria for DC 7345 or DC 7354 
are as follows.  A noncompensable rating is provided for 
nonsymptomatic hepatitis.  For a rating of 10 percent: 
intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12-month period.  
For a rating of 20 percent: daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For a rating of 40 percent: daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  For a rating of 60 percent: daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent: near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, DCs 7345, 7354 (2007).

Upon VA examination in April 2002, the examiner noted that 
the veteran had been intermittently homeless since 1989, and 
that he had reportedly been abstinent of substance abuse for 
eight months (including based on prior records of VA 
inpatient detoxification/rehabilitation in August 2001 and 
thereafter residing at a VA vocational 
rehabilitation/domiciliary program until November 2001).  The 
examiner noted that hepatitis C was first detected by 
serology testing in 2001, but that since that time he had not 
had any "acute onset or permanent hepatitis or liver 
disease."  No liver biopsy, ERCP, or other testing had ever 
been performed.  The veteran denied vomiting, hematemesis, or 
melena.  He did report occasional bright red blood from the 
rectum, and reported occasional abdominal pain and 
tenderness, and occasional distension, but no fever.  He 
reported occasional nausea, but denied vomiting.  He did 
complain of chronic fatigue, weakness, and depression.  He 
had no history taking enzymes or medication for his liver.  

The April 2002 examiner found the veteran to be well-
developed and well-nourished and in no acute distress.  He 
was alert and oriented, and weighed 230 pounds, which was his 
highest weight in the past year, with an estimate of 220 
pounds being the lowest.  There was mild tenderness in the 
right upper quadrant, but no abdominal masses could be felt, 
with the liver not detectable.  The abdomen was large and 
distended.  Bowel sounds were normal, and the extremities 
were without clubbing, cyanosis, or edema.  The examiner 
provided no assessment specifically as to the extent of the 
veteran's hepatitis C, as the examination was directed at 
etiology of the disease.  


Upon VA examination in May 2006 for compensation purposes, 
the veteran's past significant history of drug and alcohol 
abuse was noted.  Nonetheless, the veteran was without 
significant symptoms.  He denied current nausea, vomiting, 
diarrhea, melena, or bright red blood in his stools.  He also 
denied any right upper quadrant pain or epigastric pain, and 
denied any indigestion, heartburn, or belching.  He reported 
eating three meals daily without any problems, and he slept 
well.  

The veteran reported having occasional lower abdominal cramps 
when he had not eaten enough, and having occasional fatigue 
which was never prostrating or incapacitating.  Upon physical 
examination, his weight was noted to be stable at 230 pounds.  
The abdomen was benign without hepatomegaly, masses, or 
tenderness, and there was no extremity edema.  The examiner 
noted that liver function tests in April 2006 were normal, 
with no hepatitis C residuals.  The examiner assessed that 
the veteran's condition was mild.  

Upon VA examination in July 2007, the veteran's history was 
reviewed, and he was noted not to have been treated for 
hepatitis C and not to have undergone a liver biopsy.  He 
denied any current symptoms of hepatitis, including fatigue, 
tiredness, nausea, vomiting, constipation, diarrhea, blood in 
his stool, or history of jaundice.  He also reported good 
appetite and absence of heartburn, and stable weight.  He did 
complain of right upper quadrant pain at least three times 
weekly.  Laboratory tests were within normal limits, with the 
exception on phosphatase and AST which were mildly elevated.  
The examiner found the abdomen to be benign, without 
hepatosplenomegaly, and with no tenderness to palpation.  The 
examiner diagnosed hepatitis C with normal liver function 
test, and assessed that the veteran had no current symptoms 
of hepatitis except occasion mild right upper quadrant pain.  

The veteran submitted a statement in October 2002 to the 
effect that he had nausea which he attributed to hepatitis C, 
and that he had vomiting three to four times per week.  There 
are no treatment records contemporaneous with this contention 
to support any increase in severity of symptoms attributable 
to hepatitis C.  Though the veteran has contended that he has 
remained drug and alcohol free in recent years, a conflicting 
statement during a clinic visit in May 2004 leads the Board 
to legitimately question this contention.  In light of the 
absence of objective findings of any but minimal symptoms of 
hepatitis C in treatment records or VA examinations before or 
after that statement, the Board concludes that the weight of 
the evidence favors the conclusion that any vomiting he may 
have been experiencing around the time of this October 2002 
statement was likely due to substance abuse or other causes, 
and not hepatitis C.  The veteran, as a lay person, lacks the 
requisite expertise to discern the attribution of symptoms to 
a particular disease.  Espiritu; cf. Jandreau.  This veteran 
in particular lacks a degree of credibility with regard to 
symptoms which may be attributed to either hepatitis C or 
polysubstance abuse.  

The Board finds that the preponderance of the evidence is 
against the veteran's meeting the criteria for a 10 percent 
evaluation under the prior rating criteria, because over the 
entire rating period beginning March 15, 2001, neither 
demonstrable liver damage nor gastrointestinal disturbance 
due to hepatitis C was then shown.  DC 7345 (2000).  Looking 
to the current rating criteria, for the entire rating period 
beginning July 2, 2001, the veteran's hepatitis C has not 
been manifested by intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes having a total duration 
of at least one week during any one-year interval.  DC 7354 
(2007).  Thus, over the entire rating period, the veteran's 
disability due to hepatitis C most nearly meets the criteria 
for the new noncompensable rating, or more so warrants no 
rating than the old 10 percent rating.  38 C.F.R. § 4.7, 
4.114, DC 7345 (2000), DC 7354 (2007).  The above-detailed VA 
examinations dated in April 2002, May 2006, and July 2007 are 
entirely consistent with these conclusions.  

Treatment records contemporaneous with the three VA 
examinations in April 2002, May 2006, and July 2007, appear 
consistent with the findings on those examinations, in that 
treatments are documented for other health conditions, 
without notable complaints, findings, or treatments related 
to hepatitis C.  

The Board has reviewed the entire record and finds that the 
noncompensable rating assigned by virtue of this decision for 
hepatitis C reflects the most disabling this disease has been 
since the veteran was service connected for the disorder 
effective from March 15, 2001, which is the beginning of the 
claim and appeal period. 

Thus, the Board concludes that staged ratings for this 
disorder are not warranted.  See Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a higher initial evaluation for hepatitis C, 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial compensable rating for hepatitis C is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


